Order entered January 6, 2014




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                          No. 05-13-00702-CR

                         TERRISH JERMAINE GARMON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F12-34332-J

                                              ORDER
       The reporter’s record filed in this case consists of five volumes. However, they are
labeled to indicate that they are part of a seven-volume record. Moreover, none of the exhibits
were filed with the record.
       Accordingly, the Court ORDERS court reporters Kimberly Xavier and Kelly Bryant to
file, within FIFTEEN DAYS of the date of this order, volumes six and seven of the reporter’s
record, including all exhibits admitted into evidence during the trial.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to
Kimberly Xavier, official court reporter, Criminal District Court No. 3; court reporter Kelly
Bryant; and to counsel for all parties.

                                                         /s/   DAVID EVANS
                                                               JUSTICE